Citation Nr: 0713355	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-39 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased disability rating for service-
connected coronary artery disease, currently rated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The veteran-appellant served on active duty from June 1957 to 
September 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Baltimore, Maryland that, in pertinent part, denied the 
veteran's claim of entitlement to a disability evaluation in 
excess of 30 percent for service-connected coronary artery 
disease.  The veteran ultimately perfected an appeal of that 
decision.  The veteran's claims file was subsequently 
transferred to the RO in Honolulu, Hawaii.  

In November 2004, the veteran requested a travel Board 
hearing before a Veterans Law Judge sitting at the RO.  In 
September 2005, however, he withdrew his request for a 
hearing.  

FINDING OF FACT

The veteran's coronary artery disease, status post coronary 
artery bypass graft, has not resulted in more than one 
episode of congestive heart failure in the past year, and his 
stress test achieved a METS of 13.4 and a left ventricular 
ejection fraction of 77 percent during testing.  Dyspnea, 
fatigue, angina, dizziness or syncope upon a workload of 
greater than 3 METs but not greater than 5 METs has not been 
demonstrated.  A left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent has also not been 
demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
coronary artery disease status post coronary artery bypass 
graft, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran a pre-adjudication VCAA notice 
letter, dated in October 2003.  In the notice, the veteran 
was informed of the type of evidence needed to substantiate 
the claim for an increased rating.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with his authorization VA 
would obtain any such records on his behalf.  He was also 
asked to submit evidence, which would include that in his 
possession, in support of his claim.  The notice included the 
general provision for the effective date of the claim.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim.).  

Although the veteran was provided with a pre-adjudication 
notice letter, to the extent that the VCAA notice as to any 
aspect of the claims was given after the initial 
adjudication, the timing of the notice may not have complied 
with the requirement that the notice must precede the 
adjudication.  However, that procedural defect has been cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  That is, he had the opportunity to submit 
additional argument and evidence.  And the claims have been 
readjudicated following the content-complying notice, as 
evidenced by the statement of the case in September 2004 and 
the supplemental statement of the case in July 2005.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service medical 
records, VA records, and private medical records as they were 
identified by the veteran.  Further, the veteran was provided 
with pertinent VA examinations in the case in December 2002, 
August 2004, and December 2004.  There is sufficient medical 
evidence in the claims file to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).  As there is no indication 
of the existence of additional evidence to substantiate the 
claim, no further assistance to the veteran in developing the 
facts pertinent to the issue is required to comply with the 
duty to assist under the VCAA.  

Analysis

The veteran argues that his coronary artery disease is much 
worse than reflected by the 30 percent disability evaluation 
assigned.  He states that he is "hardly able to get around 
or do any work because of the condition."  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2006).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

In September 1987, service connection was established for 
hypertension and evaluated as 0 percent disabling under 
Diagnostic Code 7101.  

In April 1993, service connection was established for 
arteriosclerotic cardiovascular disease with hypertension and 
evaluated as 30 percent disabling, under Diagnostic 7101-
7005.  

In September 2001, the veteran was hospitalized at the 
Washington Hospital Center for a three vessel coronary artery 
bypass grafting.  The preoperative and postoperative 
diagnosis was coronary artery disease.  

In April 2002, the veteran filed the current claim for an 
increased rating for his service-connected coronary artery 
disease.  

In December 2002, the veteran underwent VA heart examination.  
The report of that examination noted that the veteran 
complained of recurrent dyspnea on exertion and fatigue with 
occasional angina.  Following examination and diagnostic 
testing that included a normal electrocardiogram (EKG) with 
the exception of sinus bradycardia, the pertinent diagnoses 
were arteriosclerotic heart disease, status post coronary 
artery bypass grafting, with residual dyspnea on exertion and 
fatigue with occasional angina; and hypertension.

In the June 2003 rating decision, the veteran's service-
connected coronary artery disease was evaluated as 100 
percent disabling effective September 18, 2001 to December 
31, 2001, based upon the September 2001 coronary artery 
bypass surgery, and was evaluated as 30 percent disabling, 
effective from January 1, 2002.  A separate 10 percent rating 
was granted for controlled hypertension.  The veteran 
ultimately perfected an appeal of the 30 percent rating 
assigned for coronary artery disease.  

The veteran underwent a second VA heart examination in August 
2004.  The report of the examination noted that the veteran 
complained of recent chest pain, the last having been in 
April 2004.  He also complained of shortness of breath on 
exertion.  Objective findings showed a normal EKG, normal S1 
and S2 sounds, with no pedal edema present, and the left 
heart border in the mid-clavicular line.  The physician 
examiner estimated the veteran's work capacity at 12 METs due 
to his heart condition.  The resulting diagnoses were 
coronary artery disease, status post coronary artery bypass 
grafting; and hypertension.  

The veteran underwent a third VA heart examination in 
December 2004.  The report of the examination noted that the 
veteran complained of chest pain and shortness of breath 
whenever he walked too fast or up a hill.  He indicated that 
this occurred several times a week.  The veteran also 
complained of fatigue after walking 100 yards.  The VA 
examiner noted, however, that an exercise stress test that 
had been conducted earlier in the year was in contrast with 
the veteran's description.  Objectively, there were no signs 
of congestive heart failure.  Cardiac examination revealed 
soft heart tones with no murmurs.  The pertinent diagnosis 
was three-vessel coronary artery disease, status post 
coronary artery bypass graft times three.  The examiner 
estimated the veteran's METs as 4 to 6 based upon the 
veteran's self-report of symptoms and activity.  

In February 2005, the physician who had conducted the 
December 2004 examination provided an Addendum to the 
foregoing examination report.  The VA physician noted that 
after reviewing the results of the veteran's EKG which showed 
a near-normal ejection fraction of approximately 50 percent, 
which was inconsistent with the level of disability claimed, 
the examiner opined that the veteran had cardiovascular 
deconditioning which was causing his symptoms, and that the 
veteran's severe fatigue and lack of endurance were due to 
factors other than his organic heart disease.  The VA 
physician concluded that as a result, any estimate of METs 
based upon history is totally unreliable.  

In March 2005, the veteran underwent a treadmill stress test 
for the evaluation of his coronary artery disease.  The 
results showed a normal exercise and rest myocardial 
perfusion study, and a normal left ventricular wall motion 
with a left ventricular ejection fraction of 77 percent.  The 
tests also showed a 13.4 METs exercise tolerance which was 
deemed excellent.  

VA outpatient treatment records dated through July 2005 noted 
that the veteran has continued to play tennis, racquetball 
and swim.  For example, a March 2005 treatment note indicated 
that the veteran was without symptoms of congestive heart 
failure or angina but did get tired after the stress test and 
after racquetball.  It was further noted that the veteran had 
not had his aerobic swims since November 2004 because of the 
weather, which likely accounted for the fact that he was not 
as fit as before.  A May 2005 physical therapy study showed 
treatment for a right ankle sprain caused when the veteran 
had stepped on a tennis ball.  A June 2005 treatment note 
indicated that the veteran played tennis, although not as 
much as he had in the past.  

The Board notes for historical purposes the veteran's 
coronary artery disease had previously been rated under 
regulations that were in effect prior to January 12, 1998.  
38 C.F.R. Part 4, was amended on that date with regard to 
rating disabilities of the cardiovascular system.  Prior to 
January 1998, however, Diagnostic Code 7005 had provided a 30 
percent evaluation for a veteran for whom, following a 
typical coronary occlusion or thrombosis or with a history of 
substantiated anginal attack, ordinary manual labor is 
feasible.  A veteran for whom, following a typical history of 
acute coronary occlusion or thrombosis, or with a history of 
substantiated repeated anginal attacks, more than light 
manual labor is not feasible, had been entitled to a 60 
percent evaluation.  Under those criteria, a veteran had been 
entitled to a 100 percent evaluation during and for six 
months following acute illness from coronary occlusion or 
thrombosis with circulatory shock, and after six months, with 
chronic residual findings of congestive heart failure or 
angina on moderate exertion or if more than sedentary 
employment is precluded.  38 C.F.R. § 4.104, Diagnostic Code 
7005 (1998).

Given that the veteran filed the current claim in April 2002, 
his coronary artery disease must now be rated under the 
revised regulations.  Under the revised criteria now under 
consideration, Diagnostic Code 7005 provides that a veteran 
who, upon a workload of greater than 5 metabolic equivalents 
(METs) but not greater than 7 METs, demonstrates dyspnea, 
fatigue, angina, dizziness or syncope, or shows evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram or X-ray, is entitled to a 30 percent 
evaluation.  A veteran who demonstrates more than one episode 
of acute congestive heart failure in the past year or who 
demonstrates dyspnea, fatigue, angina, dizziness or syncope 
upon a workload of greater than 3 METs but not greater than 5 
METs, or for left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, is entitled to a 60 percent 
evaluation.  A veteran who suffers from chronic congestive 
heart failure or demonstrates dyspnea, fatigue, angina, 
dizziness, or syncope upon a workload of 3 METs or less, or 
shows left ventricular dysfunction with an ejection fraction 
of less than 30 percent, is entitled to a 100 percent 
evaluation.
The record clearly shows that the veteran does not meet the 
requirements for a rating in excess of 30 percent under the 
current version of Diagnostic Code 7005.  The veteran has not 
demonstrated more than one episode of acute congestive heart 
failure in the past year.  Although angina was demonstrated 
shortly after his bypass surgery, and although the veteran 
has complained consistently of fatigue, there has not been 
demonstrated fatigue, angina, dizziness or syncope upon a 
workload of greater than 3 METs but not greater than 5 METs.  
Although the veteran complains of dyspnea, it was after 
walking 100 yards.  Moreover, the veteran is shown to play 
tennis, racquetball and to swim.  Significantly, the veteran 
achieved a METs of 13.4 and a left ventricular ejection 
fraction of 77 percent in the March 2005 stress test.  
Further, his most recent EKG's have had normal findings.  
Consequently, the preponderance of the evidence is against a 
rating greater than 30 percent; there is no doubt to be 
resolved; and a rating greater than 30 percent for the 
veteran's service-connected coronary artery disease is not 
warranted.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2006).  


ORDER

Entitlement to an increased evaluation for coronary artery 
disease, currently rated as 30 percent disabling, is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


